       Case 2:16-md-02724-CMR Document 1390 Filed 05/27/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
PRICING ANTITRUST LITIGATION                                16-MD-2724

                                                            HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                              ORDER

       In addition to extensive briefing related to Special Master David H. Marion’s Third

Report and Recommendation Relating to Bellwether Selection [MDL Doc. No. 1244], the Court

has received the three attached letters from counsel. To ensure that all counsel have an

opportunity to be heard, it is hereby ORDERED this 27th day of May 2020, that counsel may

file on the Master Docket a letter, not to exceed two pages, stating their position with regard to

the potential effect on bellwether selection of the filing by the Plaintiff States of the new and

final complaint in June 2020. Any letters shall be filed no later than June 1, 2020 at

5:00 p.m. (ET).

       It is so ORDERED.

                                                       BY THE COURT:
                                                       /s/ Cynthia M. Rufe
                                                       ____________________
                                                       CYNTHIA M. RUFE, J.
                    Case 2:16-md-02724-CMR Document 1390 Filed 05/27/20 Page 2 of 6

                                      KASOWITZ BENSON TORRES                       LLP
                                                      1633 BROADWAY                              ATLANTA
                                                                                                HOUSTON
                                                  NEW YORK, NEW YORK 10019                    LOS ANGELES
     SHERON KORPUS                                                                                MIAMI
DIRECT DIAL: (212) 506-1969                             (212) 506-1700
DIRECT FAX: (212) 506-1800
                                                                                                 NEWARK
 SKORPUS@KASOWITZ.COM                                 FAX: (212) 506-1800                    SAN FRANCISCO
                                                                                             SILICON VALLEY
                                                                                             WASHINGTON DC




                                                                             May 22, 2020



        VIA EMAIL

        The Honorable Cynthia M. Rufe
        United States District Court
        for the Eastern District of Pennsylvania
        James A. Byrne U.S. Courthouse
        601 Market Street, Suite 12614
        Philadelphia, PA 19106-1797

                    Re:       In re: Generic Pharmaceuticals Pricing Antitrust Litigation
                              U.S. Dist. Ct. Eastern Dist. of Pennsylvania, No. 16-MD-2724-CMR
                              Request for Oral Argument on Special Master David Marion’s Third Report and
                              Recommendation relating to Bellwether Selection (“R&R) (ECF No. 1244)

        Dear Judge Rufe:

                We write on behalf of the undersigned Defendants to request the Court reserve judgment
        on bellwether selections until the States file their third and final complaint and for brief oral
        argument on the vitally important case-management issues presented by the disputes over
        Special Master David Marion’s Third Report and Recommendation relating to Bellwether
        Selection (“R&R”) (ECF No. 1244). The selection of matters to be prioritized for adjudication
        presents some of the most significant case-management issues in this MDL. Although the Court
        advised Liaison Counsel during the recent Leadership conference that it is inclined to adopt the
        R&R, we respectfully urge the Court to entertain brief oral argument on this critical case-
        management decision.

                Additionally, as the Court properly recognized in the March 12, 2020, status conference,
        the States have not yet filed their final complaint and the selection of a bellwether could be
        impacted by that filing as well as what private plaintiffs may elect to do regarding their own
        additional complaints. See Mar. 12, 2020 Tr. at 17 (noting that the Court is “loathe” to select a
        bellwether case or cases “until I know how it’s going to fairly represent most of the issues or a
        core of the issues in this case”). We understand from the March 12 hearing that the final
        complaint from the States would be filed this month. See id. at 18:5-9 (Mr. Nielsen: “We have
       Case 2:16-md-02724-CMR Document 1390 Filed 05/27/20 Page 3 of 6

KASOWITZ BENSON TORRES                      LLP
May 22, 2020
Page 2

understood Your Honor to say she wanted new complaints filed by June and we certainly will
plan to file before June.”). Given the States’ intent to file their forthcoming complaint soon,
undersigned Defendants respectfully submit that the parties and the Court will soon have a more
comprehensive understanding of how the various actions relate to one another and what action or
actions are most representative of issues important to the advancement of the MDL.

        Given the overall importance of the issues, we respectfully request that the Court hold
oral argument on the R&R at a time reasonably following the filing of the States’ forthcoming
complaint.



                                                             Respectfully,



                                                             /s/ Sheron Korpus
                                                             Sheron Korpus

On behalf of:
Actavis Pharma, Inc.
Actavis Holdco U.S., Inc.
Actavis Elizabeth, LLC
And also joined by the undersigned Defendants:
Glenmark Pharmaceuticals Inc., USA
Greenstone LLC
Lannett Company, Inc.
Mylan Inc.
Mylan Pharmaceuticals Inc.
Mylan N.V.
Oceanside Pharmaceuticals, Inc.
Par Pharmaceutical, Inc.
Pfizer Inc.
Sun Pharmaceutical Industries, Inc.
Taro Pharmaceuticals U.S.A., Inc.
Teva Pharmaceuticals USA, Inc.
UDL Laboratories, Inc.
Upsher-Smith Laboratories, LLC
Valeant Pharmaceuticals North America LLC n/k/a Bausch Health US, LLC
Valeant Pharmaceuticals International n/k/a Bausch Health Americas, Inc.
Zydus Pharmaceuticals (USA), Inc.


cc:    All Liaison Counsel and Special Masters (via email)
           Case 2:16-md-02724-CMR Document 1390 Filed 05/27/20 Page 4 of 6


                                       OFFICE OF THE ATTORNEY GENER
                                               CONNECTICUT



  May 26, 2020

  VIA ELECTRONIC MAIL
  The Honorable Cynthia M. Rufe
  United States District Court
  for the Eastern District of Pennsylvania
  James A. Byrne U.S. Courthouse
  601 Market Street, Suite 12614
  Philadelphia, PA 19106-1797

           Re: In re Generic Pharmaceuticals Pricing Antitrust Litig., No. 16-md-2724 (E.D. Pa.)

  Dear Judge Rufe:

          I write in response to certain Defendants’ May 22, 2020 letter request that the Court delay
  its decision on bellwether selection until after the States file their next Complaint. There is no
  reason to delay the bellwether selection, or for additional oral argument. As discussed during the
  recent leadership conference, the States’ next Complaint will be similar in size and scope to the
  States’ Teva Complaint, filed in May 2019, which Special Master Marion has already
  recommended as one of the bellwethers. No one has suggested or will suggest that the States’
  third Complaint be the bellwether. The filing of that new Complaint will only further
  demonstrate that the States’ Teva Complaint is representative of other cases in the MDL and is
  an appropriate bellwether selection. And, of course, the States’ new Complaint will change
  nothing with respect to the selection of the Class Plaintiffs’ single-drug bellwethers. There is no
  need for any further delay.

                                                   Respectfully submitted,


                                                   /s/ W. Joseph Nielsen
                                                   W. Joseph Nielsen
                                                   Assistant Attorney General
                                                   Office of the Attorney General
                                                   165 Capitol Avenue
                                                   P.O. Box 120
                                                   Hartford, CT 06141-120
                                                   (860) 808-5040
                                                   Joseph.Nielsen@ct.gov

                                                   Liaison counsel for the States

165 Capitol Avenue
Hartford, Connecticut 06106
An Affirmative Action/Equal Opportunity Employer
           Case 2:16-md-02724-CMR Document 1390 Filed 05/27/20 Page 5 of 6




  cc:      Special Master David Marion
           MDL2724AllDeftsService@pepperlaw.com
           MDL2724plaintiffsleadsetc@ag.ny.gov




165 Capitol Avenue
Hartford, Connecticut 06106
An Affirmative Action/Equal Opportunity Employer
           Case 2:16-md-02724-CMR Document 1390 Filed 05/27/20 Page 6 of 6


                                                                                                                                   Reed Smith LLP
                                                                                                                               1301 K Street, N.W.
                                                                                                                           Suite 1000 - East Tower
                                                                                                                      Washington, D.C. 20005-3373
Edward B. Schwartz                                                                                                                +1 202 414 9200
Direct Phone: +1 202 414 9179                                                                                                Fax +1 202 414 9299
Email: eschwartz@reedsmith.com                                                                                                      reedsmith.com



    May 27, 2020

    The Honorable Cynthia M. Rufe
    United States District Court
    Eastern District of Pennsylvania
    James A. Byrne U.S. Courthouse
    601 Market Street, 12th Floor
    Philadelphia, PA 19106-1979

           RE:      MDL 2724: In Re: Generic Pharmaceuticals Pricing Antitrust Litigation:
                    Heritage Pharmaceuticals, Inc.

    Dear Judge Rufe:

             I am writing on behalf of Heritage Pharmaceuticals, Inc. (“Heritage”) in connection with
    the issues raised by certain Defendants in their May 22, 2020 letter sent to the Court regarding
    Special Master Marion’s Third Report and Recommendation relating to Bellwether Selection
    (the “Report and Recommendation”). Heritage supports the positions and points reflected in that
    letter, including with respect to reserving judgement on those issues until the States file their
    third complaint, and to request oral argument..

             Furthermore, as reflected in its objections to that Report and Recommendation (see ECF
    Nos. 1300 (Mar. 12, 2020) and 1358 (Apr. 23, 2020)), Heritage will be uniquely affected by the
    Court’s decision on the bellwether proposal selection, and has information available only to it
    that bears directly upon the issues addressed in the Report and Recommendation and upon the
    critical question of whether to adopt it. Heritage, therefore, respectfully asks the Court to grant
    Defendants requests, and to allow Heritage to briefly address those issues and information during
    oral argument should it be granted.

           Thank you for your consideration of this request.

                                                                          Sincerely,


                                                                          /s/ Edward B. Schwartz
                                                                          Edward B. Schwartz
                                                                          Reed Smith LLP

    Counsel for Heritage Pharmaceuticals, Inc.

    cc:    All Liaison Counsel and Special Masters (via email)


                  ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
               HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
                      RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
